     AO 245B (CASD) (Rev. 4/14)    Judgment in a Criminal Case with Probation
                Sheet 1
                                                                                                                                      Jan 15 2019

                                              UNITED STATES DISTRICT COURT                                                                s/ mariar

                                                   SOUTHERN DISTRICT OF CALIFORNIA
                     UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                         v.                                             (For Offenses Committed On or After November 1, 1987)

                           Nahid Mohagheghzadeh                                         Case Number: 19CR00247-MSB-1
                                                                                        Lupe Rodriguez, Jr., CJA
                                                                                        Defendant’s Attorney
     REGISTRATION NO. 82491298


     THE DEFENDANT:
         pleaded guilty to count(s) 1 of the Information

          was found guilty on count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                    Count
    Title & Section                       Nature of Offense                                                                                       Number(s)
42:1307(a)                            Social Security Fraud (Misdemeanor)                                                                         1




        The defendant is sentenced as provided in pages 2 through                   3          of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
     The defendant has been found not guilty on count(s)
     Count(s)                                                                            is        are         dismissed on the motion of the United States.
     Assessment: $25.00




     Fine waived                                         Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
 defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  January 15, 2019
                                                                                 Date of Imposition of Sentence




                                                                                 HON.
                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                19CR00247-MSB-1
AO 245%&$6'Rev. 4/14) Judgment in a Criminal Case with Probation
           Sheet 2 -- Probation
                                                                                                               Judgment—Page        2    of        3
DEFENDANT: Nahid Mohagheghzadeh
CASE NUMBER: 19CR00247-MSB-1
                                                 81683(59,6('PROBATION
The defendant is hereby sentenced to probation for a term of :
TWO (2) YEARS
(Unsupervised and with no conditions imposed)
The defendant shall not commit another federal, state, or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. T he de fendant shall sub mit to one drug test within 15 d ays of placem ent on probation and at least two perio dic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than          drug tests per month during
the term of supervision, unless o therwise ordered by court.

G        The abo ve drug testing cond ition is susp ended, based on the court’s determ ination that the defendant po ses a low risk of
         future sub stance abuse. (Check, if ap plicab le.)

G        The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
         The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
G
         Backlog Elimination Act of 2000, pursuant to 18 USC sections 3563(a)(7) and 3583(d).
         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as directed
G
         by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a student, or
         was convicted of a qualifying offense. (Check if applicable.)
G        The defendant shall pa rticipate in an ap proved program for do mestic violence. (Check, if applica ble.)
          If this judgment imposes a fine or restitution obligation, it is a condition of probation that the defendant pay any such fine or
restitution in acco rdance with the Schedule of Payments sheet of this judgment.
        The defendant shall comply with the standard conditions that have been adopted by this court (set forth below). The defendant shall
also comply with the special conditions imposed.

                                        STANDARD CONDITIONS OF SUPERVISION
    1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
    2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
    3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4)    the defenda nt shall support his or her d epend ents and me et other family responsibilities;
    5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;
    6)    the defendant shall notify the probation officer at least ten d ays prio r to any change in resid ence or em ploym ent;
    7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
          substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
          a felony, unless granted permission to do so by the probation officer;
10)       the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
          any contraband observed in plain view of the probation officer;
11)       the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
          officer;
12)       the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court; and
13)       as directed by the proba tion officer, the defendant shall notify third parties of risks that may be occa sioned by the defendant’s
          criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm
          the defendant’s com pliance with such notification req uirement.



                                                                                                                                     19CR00247-MSB-1
AO 245S      Judgment in Criminal Case
             Sheet 5 — Criminal Monetary Penalties

                                                                                                      Judgment — Page         3   of       3
DEFENDANT: Nahid Mohagheghzadeh
CASE NUMBER: 19CR00247-MSB-1
                                                               RESTITUTION

The defendant shall pay restitution in the amount of                  $27,462.49           unto the United States of America.




          This sum shall be paid                immediately.
                                          ✘     as follows:
           Pay restitution in the amount of $27,462.49 through the Clerk, U.S. District Court. Payment of restitution shall be
           forthwith. The defendant shall pay the restitution during her unsupervised probation at the rate of $50.00 per month.
           These payment schedules do not foreclose the United States from exercising all legal actions, remedies, and process
           available to it to collect the restitution judgment.

           Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis:
           $25,660.39 shall be paid to the Social Security Administration; and
           $1,802.10 to be paid to the Department of Healthcare Services.

           Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's Office of
           any change in the defendant's mailing or residence address, no later than thirty (30) days after the change occurs.




      The Court has determined that the defendant          does not   have the ability to pay interest. It is ordered that:

    ✘        The interest requirement is waived.

             The interest is modified as follows:




                                                                                                    19CR00247-MSB-1
